Case 1:18-cv-07499-RA-JLC Document 77-17 Filed 02/20/20 Page 1 of 4




             EXHIBIT Q
     Case 1:18-cv-07499-RA-JLC Document 77-17 Filed 02/20/20 Page 2 of 4


                                                                                                                                                Page 1 of 3




                                                    ·v
                                                ~·
                                                                  ~~
                                             Set Goals           Perform
                                                                                                                    Start Next Year                 Print
 !Process Started on:                 II 02/08/2017 04:02PMI
 IEmelo;t:ee Goals Submitted:         JI 02/14/2017 03:02PMI
 ,~,.noger Goo ls Confirmed:         II 02/27/2017 09:02PMI
 !M.1nagcrComplotcd Year End Review:11

  Key Job Accountabilities
  Oversee the marketing, promotional, merchandising and digital retail initiatives for our lop salon partners. SalonCentric stores and
  Tecni.art brand lo deliver on turnover and sales objectives. Work with the LP cross-functional learn, salons and store team to develop
  calendars, retail programs, as well as identifying opportunities to further develop the business. In addition. oversee the priority US
  execution of Hair Fashion Night global event. Key Marketing leader for the Salon Emotion and Mobily Initiatives, and Level Loyalty
  Rewards.

  Be a positive leader and inspire the L'Oreal Professionnel Marketing team to support these new marketing initiatives, incorporate Salon
  Emotion and digital retail content into launches, and plan for the new opportunities. Be the luxury LP Parisian brand, and spend time with
  our customers to become more salon / stylist Centric.
    .., Comments




       I        Christine Peddy
                12/05/2017 1:51:36PM
                                           This past year I was the leader of all Customer Centric initiatives for L'Oreal
                                           Professionnel, that helped to deliver brand growth, and were viewed as best practices for
                                           the PPD division/wortd. I successfully launched the first US Hair Fashion Night, and
                                           Digitalized the top L'Oreal Professionnel salons with screens which are now top PPD
                                           2018 strategic priorities. I delivered all of my business priorities asked of me. My
                                           management of !he Store Channel was a key growth driver for L'Oreal Professionnel up
                                           +8.6% for the Nov month and +4.8% YTD over delivering vs. budget. I took on the brand
                                           management of Tecni.art, and turned the styling business around to deliver +33% growth
                                           in Nov and plan a successful 2018 Panier of launches. I delivered the priority US
                                           execution of Hair Fashion Night with our top 75 salon partners and 653 stores. driving
                                           Tecni.art growth of +2.3% and +19% respectively. I was the leader of Salon Emotion, and
                                           brought on board Moblty to roll out digital screens to our lop 30 Salon Partners, including
                                           Warren Tricomi and Oscar Blandi enabling us to push out branded content. I successfully
                                           launched Level Loyalty for L'Oreal Professionnel, helping to migrate all salons, create a
                                           catalog of rewards and test CRM and Double Points promotions lo drive growth. I helped
                                           boU1 salons and our consumers experience the luxury L'Oreal Professionnel brand
                                           through my projects and developed relationships with our top Black Elite salons and
                                           owners. As a leader, I helped educate the marketing, sales and education teams to
                                           embrace these new customer initiatives and use them to further collaborate with our salon
                                           partners and include in our go to market support plans for launches.
                                                                 Add new comment



  Business Goal
  Manage lhe Tecni.art brand, and deliver the US execution of Hair Fashion Night. Achieve Net Sales Revenue Budget of $3.BM +5% vs.
  PY comparable.

  - Develop 2017 remaining brand promotions to deliver the Styling plan
  - Optimize the portfolio recommendation for the US, and determine global innovations to launch
  - Sell-in Hair Fashion Night to top salon customers. and SalonCentric stores. Execute the June 15th events to drive awareness of
  Tecni.art, partner with our stylists/ top salons. communicate the new hair styles and attract new clients
  - Creatively think of new ways to merchandise and promote Tecni.art to become the styling brand of choice
     .., Comments




       I        Christine Peddy
                12/05/17 3:10:31PM
                 HAIR FASHION NIGH ...
                                           In addition to my current job responsibilities I took on the management of the Tecni.art
                                           Styling business aner 2 marketing learn members left. t delivered lhe first successful
                                           US execution of Hair Fashion Night. turned the business around to deliver growth vs.
                                           PY and planned a successful 2018 Panier with six launches. Tecni.art delivered +33%
                                           growth in Nov (+$82K) driving the overall L'Oreal Professlonnel portfolio growth, and is
                                           trending to finish the year at $3. iM. Unforeseen out of stocks driven by Europe,
                                           somewhat impacted the year. I successfully planned and launched the back half
                                           holiday and year end hair spray sale promotions. as well as the new Hollywood Waves
                                           line. The Hollywood Waves launch with a Cruxe bag promotion created exciting news
                                           for the business and sold out within 3 weeks. The planned digital, social and PR
                                           support successfully drove awareness and made L'Oreal's overall top 10 earned media
                                           list for lhe month. The portfolio was rationalized. and the model created to bring in six
                                           top global performing SKU's for launch to grow lhe business in 2018 and minimize
                                           excess inventory. I fully led the first US launch of Hair Fashion Night to help our salon
                                           partners and have consumers experience the L'Oreal Professionnel brand. The US
                                           was selected as the global best practice and the initiative was shared al the PPD town
                                           hall and highlighted in the President's 03 best results for the company. Hair Fashion
                                           Night was sold into over 75 salon partners and activated in over 653 stores. It grew the
                                           Tecni.art styling business +2.3% and +19% respectively. A merchandiser was created
                                           to display the product, the promotion secured the Cash Wrap merch placement in
                                           stores and a digital selfie station was developed to drive awareness ofTecni.art and
                                           become the styling brand of choice.

                                           Hair Fashion Night Results
                                           Hair Fashion Night Kit wilh $500 Tecni.art purchase- +7.3% vs. budget
                                           Geo Targeted Facebook campaign - $39K / Reach 1.7MM
                                           CRM to consumers - 20k / 5.2% open rate
                                           Facebook Live with innuencer Anh Co Tran - 32k views / 221 k reach




https://myhr.na.loreal.intra/psc/P9 l HLRL/EMPLO YEE/HRMS/c/C_ SELFSERVI CE_AD ...                                                               11/2/2018

                                                                                                                                               LUSA - 0090
    Case 1:18-cv-07499-RA-JLC Document 77-17 Filed 02/20/20 Page 3 of 4


                                                                                                                                                          Page 2 of 3



                                            You Tube Playlist - 6 Styling How to Videos
                                            Style My Hair App - +50% lilt in downloads
                                            Selfie Station in Salons - #HFNIGHTUS

                                           A 2018 Hair Fashion Night Plan was created and presented lo Antonio by me. to bring
                                           lhe initiative to 500 salons and leverage NY Fashion Week and Alexa Chung. It was
                                           well received and approved.

                                                                  Add new comment

  Business Goal

  Play a leadership role in managing SalonCentric Store Channel for the Color, Retail and Styling portfolios and developing the right strategy
  for growth and communication.

  - Develop the 2017 plan and calendar of events
  - Be an effective business partner, with SalonCenlric management learn and brand learns
  - Key learnings and recommendations for. Color and Retail, new customers
  - Manage the Store budget in partnership with Brand. Finance and Sales Admin
  - Champion field support to focus on LP flawless execution of promotions
  - Store expert In Brand status and quarterly promotion meelings leading the communication
  - Lead the priority LP January focus month and Serie July focus month for lhe re-launch
     .., Comments




       I        Christine Peddy
                12/05/17 3:29:46PM
                2018 STORES STRAT.
                                            I was lhe leader and managed the $28 million SalonCenlric Store channel for the
                                            L'Oreat Professionnel brand lo become 35% of lhe business. Because of my customer
                                            background and the strong relationships I've developed with the store team over my
                                            past 2.5 years, this channel became a growth driver for LP this year. Stores grew
                                            +B.6% in Nov with growth across every category. and +4.8% YTD. Most importantly the
                                            growth was driven by Color, and helped to offset the Street miss. A full 2017 plan was
                                            created with a calendar of promotions, I led all Channel planning meetings for Stores in
                                            Tampa, I was the key contact for the buying, marketing, merchandising and events
                                            team with daily communication. I also created the merchandising pitches for LP and
                                            secured space for our new launches. Shop n' Learns were reinvented to become
                                            educational experiences for our stylists. I fully planned and executed the LP Brand
                                            Experience room at the Sales Meeting, planned the Beauty Guru's event and executed
                                            5 Shop n' Learns each delivering a 150-200% lift to the business. Serie was
                                            successfully re-launched with 2 focus events and is +3% YTD. A full 2018 capex
                                            budget plan was presented and approved by the GM to roll oul additional Color Walls,
                                            graphics. and expand LP into new stores.

                                                                   Add new comment

 Business Goal

  Drive Salon Success with top customers through Salon Emotion, Retail Digitalization and Level Loyalty Rewards roll-out.

  - Lead Mobily roll-out to digllalize our top salon partners. driving traffic in and elevating retail product sales. Get all of our lop salons up and
  running. and digitalize our LP content to be pushed out
  - LP point of contact for the Level Loyally Rewards laund1. Lead monthly updates of salon lists. on-line rewards catalog. CRM e-mail
  communication and reporting of resulls to the learn
  - Incorporate Satan Emolion in all of our Color and Retail promotions with POS at the touch points, and inclusion in Unique Art. LP point of
  contact with Paris Global Retail Team
  - Support the Serie 2H relaunch wiU1 merchandising support for Salons
      ., Comments




       I        Christine Peddy
                12/05/17 3:53:34PM
                LP SALON PARTNERS ..
                                            I was the champion of driving new Customer iniliatives for both L'Oreal Professionnel
                                            and the PPD division consulting with all brand partners. I was the LP lead for Salon
                                            Emotion, and incorporated the 7 touch points into the LP go to market plans for
                                            launches. I established the relationship with Mobily and the strategy to bring the Salon
                                            Retail Digitalization initiative to our lop salon partners. I was the point person for Level
                                            Loyally Rewards and successfully migrated our salon partners to the new data base,
                                            established the Black Tier and Prestige Partners lists and created a catalog of LP
                                            Rewards merchandise lo redeem for. For the Mobily initiative I successfully sold in and
                                            led the installations with our top 30 salon partners working with our capex funding. I
                                            eslablished a close working relationship with the Moblty team, created the welcome
                                            package for salons. LP creative content loop for the dashboards, and a program to pull
                                            in our social media to screens real time. I worked with salon owners and Moblty on the
                                            needed training, screen procurements and pricing. I also created the section to offer
                                            the digital screens through Level Loyalty Rewards. For Level I updated all salon lists, a
                                            manual process to cross check, confirmed e-mails. onboarded the sales team and
                                            created the Welcome to Black and Prestige Partners CRM's for LP. I allended the
                                            monthly meetings and set up the first Double Pis lest. The Level team was a pleasure
                                            lo work with. and often commented lhat LP was the most engaged brand. We also
                                            were successful in using Level tier jumping to close quarterly sales gaps and stand out
                                            vs. the competilion with our salon partners. Salon Emotion evolved from a 5 salon test
                                            to a go to market Iaund1 strategy for LP. Activating and providing a great service at the
                                            7 touch points was incorporated into each launch, included in Unique Art and evolved to
                                            digital POS saving money with the roll out of screens. I did attend the Paris retail
                                            meeting and remained in touch for the latest information. The initial Serie
                                            merchandising I developed with James Shaw ror review with the Brand and both Ulta
                                            and Salon Centric presentations.

                                                                   Add new comment

 People Goal
  Adapt a salon / stylist centric business approach to deliver stronger marketing programs that solve a need and drive results.

  - Become closer lo the salons and stylists we service, belier understanding their business and their needs




https://myhr.na.loreal.intra/psc/P91HLRL/EMPLOYEE/HRMS/c/C_SELFSERVICE_AD ...                                                                             11/2/2018

                                                                                                                                                         LUSA - 0091
     Case 1:18-cv-07499-RA-JLC Document 77-17 Filed 02/20/20 Page 4 of 4


                                                                                                                                                      Page 3 of 3



    - Partner with a few local salons working with them on a regular business. especially
                                                                                          duriJJg Wednesday afternoons. Share learnings with
    team
    - Where possible, provide guidance and improve merchandising for a more impactful
                                                                                          salon and retail experience
    - Participate in MSD
    - Participate in Salon and SalonCentlic meetings
    - When possible attend a show and/or Hair event
       .., Comments




        I        Christine Peddy
                 12/05/17 4:17:30PM
                                          With a strong background in customer marketing and retail experiences (15+ years),
                                          have always put the customer at the center of everything from a marketing and
                                          relationship standpoint. I enjoyed proactively meeting with the top LP salon owners
                                          the industry, Edward Tricomi, Oscar Blandi, the Frederic Fekkai team, Jo Blackwell
                                          Dop Dop. Noelle, Yves Durif and Broome Street Society to name a few. I met with
                                          them on Wednesdays, shared the Digital Screen opportunity and often highlighted
                                                                                                                               I

                                                                                                                              in
                                                                                                                              at

                                                                                                                            and
                                          sold in some LP launches. I worked with Warren Tricomi closely lo be our NYC
                                                                                                                          host of
                                          Hair Fashion Night, and Ramirez Tran on the West coast. I provided guidance on
                                                                                                                            lhe
                                          retail and digital screen placements. and in some instances on the Color Bars and
                                          merchandising to become a new nagship salon. I played an instrumental role in
                                                                                                                          the
                                          SalonCentric Channel meetings, especially leading the Store discussions. I attended
                                          the lntercoiffure Hair Show and managed the LP booth meeling a lot of salon owners.
                                          also was on the Digital Color Growth Hackers for LP and led the panel discussion
                                                                                                                            with
                                          stylists and owners for PPD.

                                                                 Add new comment

   People Goal
   Work effectively with all cross-functional partners including Marketing, Sales, Education,
                                                                                              Digital, Communication and Finance.
   -Key communicalor of merchandising and business building opportunities
   -Clea~y communicate strategies and assign tasks to ensure on-time deliverables




                      .
   -Champion collaboration and problem-solving in meetings to aid In improving program
                                                                                       execution
   -Encourage big ideas that can be delivered with a small budget
      ""Comments




       I         Christine Pecfdy
                 12/05/17 4:31:33PM
                                         In my current role I was not given the opportunity lo have a team of direct reports.
                                          solely managed both the strategy and execution of the new customer focused projects
                                         for LP. In the SalonCentric Stores role. I did work very closely with all of the store
                                         partners in the Tampa NOC and field, with the Level Loyalty leads and database
                                         and the internal LP cross-functional team once I had the opportunity to manage
                                         Tecni.art business which was great. I have always led large teams of people and
                                                                                                                                 I


                                                                                                                               team,
                                                                                                                             the
                                                                                                                                enjoy
                                         being both a mentor and developing talent. Mobily was a great project in managing
                                                                                                                                   an
                                         agency closely and detailed list of deliverables. Hair Fashion Night and the Hollywood
                                         Waves launch plan, both very successful were great to encourage the team to come
                                                                                                                                    up
                                         with big idea·s with little budget and execute a complex massive promotion with many
                                         moving pieces. For Tecni.art I worked closely with Educalion lo prepare new product
                                         knowledge guides, a Hollywood Waves Tech Guide and test the new planned items
                                                                                                                                   for
                                         2018. It would be great to get 360 feedback from the Level team, SalonCentric Store
                                         learn and Moblty as I worked so closely with them this past year.

                                                                Add new comment


  Additional Comments

      !> Comments


  Manager's Additional Comments




  Overall Key Job Accountabiliti es:       Developing Mastery
  Overall Business Goals:                  Meets Expectations
  Overall People Goals:                   Meets Expectations



          Final Contribution Rating:      3 - Meets Expectations
                                         Contrtbulion rating sent to HR on 11/01/2017 at 4:13 PM.



 Return to the Self Service Homepage




https://myhr.na.loreal.intra/psc/P91 HLRL/EMPLOYEE/HRMS/c/C_SELFSERVICE_AD                                                                            11/2/2018
                                                                                                                                               ...

                                                                                                                                                     LUSA - 0092
